   Case: 1:18-cr-00577 Document #: 2 Filed: 12/09/19 Page 1 of 3 PageID #:2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA                     )
     Plaintiff                               ) No. 18 CR 577
vs.                                          ) Judge Jorge L. Alonso
                                             )
RICHARD MROCH                                )
     Defendant                               )




             DEFENDANT’S PETITION FOR EARLY TERMINATION
                       OF SUPERVISED RELEASE



        NOW COMES the defendant, Richard Mroch, by and through his attorney, Paul
E. Paprocki, and moves this honorable court to modify the conditions of the defendant’s
sentence and to terminate his supervised release. In support of his motion the defendant
states as follows:


   1.      The defendant was charged with Racketeering, 18 U.S.C §§1962(c) and (d);
           and Conspiracy to Distribute a Controlled Substance, 21 U.S.C.A. §§841(a((1)
           and 846 in the Eastern District of Wisconsin in case number 1997 CR 98.
   2.      That after a jury trial, the defendant was found guilty of the charges and was
           sentenced on October 12, 2000.
   3.       That the defendant’s sentence included a period of two hundred and eighty-
           eight months in the Bureau of Prisons followed by three years of supervised
           release.
   4.      That the petitioner served twenty years and eleven months of his sentence in
           the Bureau of Prisons without incident.
   5.      That the defendant completed his imprisonment on May 7, 2018 and began his
           supervised release upon his release.
   Case: 1:18-cr-00577 Document #: 2 Filed: 12/09/19 Page 2 of 3 PageID #:2




   6.       That the jurisdiction for the defendant’s supervised release was transferred to
            the Northern District of Illinois on September 13, 2018.
   7.       That the defendant has paid all of the fines and costs that were required as a
            condition of his sentence. He has been in compliance with all other conditions
            of his supervised release.
   8.       That the defendant continues to be self-employed doing construction work and
            that his conduct has been exemplary.
   9.       That the probation office has been advised of this motion and takes the
            position that early termination is appropriate for probationers with Mr.
            Mroch’s history and because he has fulfilled all of the conditions of his
            sentence thus far.
   10.       That no reasonable purpose would be served by continuing the defendant’s
            supervised release and that the resources of the probation department would
            be better served if the defendant’s supervised release were terminated.


         Wherefore, the defendant Richard Mroch respectfully requests that the conditions
of his sentence be modified and that his supervised release be terminated.




                                              Respectfully Submitted,


                                              _______________________________
                                              s/Paul E. Paprocki




         Paul E. Paprocki
         Attorney for Richard Mroch
         3310 North Harlem Avenue
         Chicago, Illinois 60634
         (312) 310 6258
   Case: 1:18-cr-00577 Document #: 2 Filed: 12/09/19 Page 3 of 3 PageID #:2




                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the following document:

        Defendant’s Petition for an Early Termination of Supervised Release

was served on December 9, 2019, in accordance with Fed. R. Crim. P. 49, Local Rule 5.5
and the General Order on Electronic Case Filing (ECF), pursuant to the District Court’s
system as to ECF filers.



                             s/ Paul E. Paprocki
                             Attorney for Richard Mroch
                             3310 North Harlem Avenue
                             Chicago, Illinois 60634
                             (312) 310 6258
                             paulpaprocki@yahoo.com
